Citation Nr: 0026461	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  95 - 30 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and his brother


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971, including service in the Republic of Vietnam from 
January 1970 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994 from 
the Department of Veterans Affairs (VA) Regional Office in 
San Juan, Puerto Rico, that denied service connection for 
post-traumatic stress disorder (PTSD).  During the pendency 
of this action, the veteran relocated to Teaneck, New Jersey, 
and his claims folders are now under the jurisdiction of the 
VA Regional Office (RO) in Newark, New Jersey.

This case was previously before the Board in October 1998, 
and was Remanded to the RO for additional development of the 
medical evidence, to include another VA special psychiatric 
examination of the veteran under the criteria set out in the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  The requested actions have been satisfactorily 
completed, and additional evidence obtained and submitted by 
the veteran's accredited service organization representative.  
The case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  The claim for service connection for PTSD is well 
grounded because the veteran has submitted because the record 
contains a VA or private provider diagnosis of PTSD and 
relates the condition to the veteran's verified history of a 
stressor during his military service.  

2.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

3.  The veteran engaged in combat against the enemy during a 
period of war.

4.  The evidence of record includes medical evidence 
diagnosing PTSD in accordance with  38 C.F.R. § 4.125(a), 
i.e., a diagnosis in conformity with DSM-IV; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) 

2.  PTSD was incurred during wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991);  38 C.F.R. Part 4, 
§§ 4.125 - 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim for service 
connection for PTSD is plausible and is thus "well 
grounded" within the meaning of  38 U.S.C.A. 
§ 5107(a) (West 1991) because he has submitted evidence which 
includes a VA or private provider diagnosis of PTSD and which 
relates the condition to the veteran's verified history of a 
stressor during his military service.  Cohen v. Brown, 10 
Vet. App. 128 (1997);  Gaines v. West, 11 Vet. App. 353 
(1998).  We further find that the facts relevant to the issue 
on appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991).  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran; that he has been afforded personal hearings before 
an RO Hearing Officer and before the undersigned Veterans Law 
Judge sitting at Washington, DC; and that he has undergone 
multiple private and VA psychiatric examinations and 
evaluations in connection with his claim.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

I.  The Evidence

The veteran served on active duty from July 1969 to July 
1971, including service in the Republic of Vietnam from 
January 1970 to December 1970.  His DD Form 214 shows that 
his military occupational specialty was Field Artillery 
Repairman (45C), and that he was awarded the Vietnam Campaign 
Medal w/ 60 Device.  The DA-20 and 201 file show that upon 
arriving in the Republic of Vietnam in January 1970, the 
veteran was assigned to the Americal Combat Center for 
training; that he was subsequently assigned to D Battery, 1st 
Battalion, 82nd Artillery, as a cannoneer; that in February 
1970, he was assigned to A Battery, 1st Battalion, 82nd 
Artillery, Americal Division, as a cannoneer; that he 
sustained a fragment wound to the right shoulder in August 
1970; and that in November 1970, he was returned to the 
United States, where he served as an artillery repairman 
until service separation.  

The veteran's service medical records show that while serving 
in the Republic of Vietnam in April 1970, he fractured the 
middle finger of his left hand while firing artillery.  On 
August [redacted], 1970, at 0430 hours, he sustained an open, 
penetrating shell fragment wound of the right shoulder when 
struck by hostile satchel charge fragments near Kamh Duc, 
Republic of Vietnam.  He was evacuated from the area to the 
1st Evacuation Hospital at Chu Lai, where his wound was 
debrided under local anesthetic.  He was subsequently 
transferred to his unit stand-down area, with a notation that 
no Purple Heart had been issued at the treatment facility.  
Other treatment records show that the veteran was treated at 
the 27th Army Hospital for another week before being returned 
to his unit.  At the time of service separation examination, 
the physician's summary of defects noted a fragment wound of 
the veteran's right shoulder sustained in the Republic of 
Vietnam.

The veteran's initial application for VA disability 
compensation benefits (VA Form 21-526), was received at the 
RO in October 1971.  Following a VA examination in December 
1971, a rating decision of January 1972 granted service 
connection for a shell fragment wound of the right shoulder 
with retained foreign body, evaluated as 10 percent 
disabling; and for residuals of a fracture of the left middle 
finger, evaluated as noncompensably disabling.  

The veteran subsequently claimed service connection for an 
anxiety disorder, submitting a diagnosis of that disorder 
from the Department of Health, Mental Health Division, Rio 
Piedras.  A VA psychiatric examination, conducted in January 
1973, cited the veteran's military history and wounds, as 
well as his statement that he began undergoing treatment at 
the Rio Piedras Psychiatric Hospital six months earlier 
(i.e., July 1972), where he was given Librium and sleeping 
pills.  He stated that sometimes he shakes and trembles, 
cannot control his temper, and has insomnia and nightmares.  
The diagnosis was anxiety neurosis.

Treatment records of the veteran from Department of Health, 
Mental Health Division, Rio Piedras, show that the veteran 
was seen in January 1992 for an anxiety disorder and was 
prescribed Xanax.  He was asked to return for evaluation in 
the PTSD clinic.  On evaluation in the PTSD clinic in March 
1992, the veteran related a fear of losing control, memories 
of Vietnam experiences, suicidal ideation, and frustration at 
not receiving help in the military or by VA.  He appeared 
fidgety and anxious, with pressured speech.  The clinical 
impression was rule out generalized anxiety neurosis, and he 
was referred to the VetCenter.  On evaluation, the veteran 
cited his service dates and his period of Vietnam service; 
indicated that he served with an artillery unit sited at 
landing zones and providing fire support for infantry units; 
that he sometimes served as a forward observer [for artillery 
spotting]; that he sustained a wound to the right shoulder 
during combat; that sappers came through the perimeter in 
June or July 1970, killing a number of American troops; and 
that upon his return, he felt very alienated from his family 
and community and was confused and unable to do the things he 
was able to do before entering service.  

The examiner stated that the veteran was very unstable; that 
he was unable to continue the interview because of crying 
spells; that it was possible that he had suffered psychic 
injuries in service; and that his complaints were compatible 
with PTSD.  Subsequent evaluation cited the veteran's 
complaints of insomnia, nightmares, flashbacks, episodes of 
panic and fear, withdrawal, difficulty with personal 
relationships, and other symptoms triggered by such things as 
the sound of helicopters.  On a PTSD Questionnaire, the 
veteran reported that he had fired his weapon at the enemy, 
killed enemy troops, seen someone killed, and seen members of 
his unit and enemy troops killed and wounded.  He related 
that he had vivid recollections, nightmares, recurrent 
thoughts, and flashbacks of combat scenes, and his score 
indicated an extremely high combat stress level meeting the 
technical requirements for PTSD.  In April 1993, he was 
referred to the VAMC, Rio Piedras, for further treatment and 
evaluation, and was subsequently given appointments at the 
VAMC, San Juan..

In April 1993, the veteran filed an application for VA 
disability compensation benefits (VA Form 21-526) for a 
nervous condition, including PTSD, and was asked to submit a 
stressor letter.  In his response, the veteran recounted the 
assignments and events shown in his service administrative 
and medical records, and related that he served with an 
artillery unit which defended at landing zones and provided 
fire support for infantry units; that sappers came through 
the perimeter in August [redacted], 1970, killing a number of American 
troops; that he sustained a wound to the right shoulder 
during that combat; that he had fired his weapon at the 
enemy, killed enemy troops, and seen members of his unit and 
enemy troops killed and wounded.  He cited the individuals 
killed in his unit as [redacted], [redacted], [redacted], 
and others.  The name of each of those individuals 
appears of the list of veterans on the Vietnam Veterans 
Memorial, and each is shown to have died on 
August [redacted], 1970. 

Records from the National Archives and Records Administration 
(NARA) confirm that the veteran was wounded in combat while 
serving with the Americal Division in Quang Tin province, 
Republic of Vietnam, on August [redacted], 1970.  

A medical report from the Carolina Mental Health Center, 
dated in August 1993, cited treatment and examination of the 
veteran, and diagnosed PTSD.  

A hospital summary from the VAMC, San Juan, dated from July 
to August 1993, show that the veteran was admitted for 
insomnia, anxiety, suicidal ideation, and worsening 
flashbacks.  The diagnosis was PTSD, delayed; and atypical 
depression.

VA outpatient treatment records from April 1991 to June 1993 
show that the veteran was seen for conditions diagnosed as 
anxiety; rule out PTSD; a generalized anxiety disorder, rule 
out PTSD; somatization disorder, rule out PTSD; and PTSD;

An October 1993 report from the Puerto Rico Department of 
Health, Mental Health Program, cites the veteran's symptoms 
and provided diagnoses of PTSD, and major depression with 
psychotic features, mood incongruent.

A medical certificate from the Chief, Medical Administrative 
Services, VAMC, San Juan, dated in October 1993, states that 
the veteran has been treated at that facility since 1993 for 
PTSD and an anxiety disorder, and that he is currently being 
treated in the PTSD Clinic.  

A hospital summary from the VAMC, San Juan, dated from 
October to November 1993, shows that the veteran was admitted 
for a period of 28 days and treated for PTSD, delayed; major 
depression with psychotic features; and cannabis abuse.  He 
was again admitted from February to March 1994, and diagnosed 
with PTSD, delayed; and major depression with psychotic 
features.

A report of VA psychiatric examination, conducted in December 
1993, noted the veteran's statements regarding his nightmares 
of being wounded in Vietnam, and his complaints of feeling 
out of place and disoriented, isolated, lacking interest in 
anything, aggressive reactions, irritability, poor and 
interrupted sleep, fear of losing control, and being 
separated but living in the house with his wife.  Mental 
status examination revealed that the veteran was aware of the 
interview situation, made relevant and coherent responses, 
and his memory was grossly preserved.  The veteran was shown 
to be very guarded, with an empty facial expression, a 
monotonous and low tone of voice, a restricted affect, 
referential thinking, a sullen and withdrawn mood, and poor 
insight.  Although the veteran underwent testing for illegal 
substances and was found to be negative, he was not tested 
for psychotropic medications.  While stating that the veteran 
mentioned his recurrent nightmares of being wounded in 
Vietnam, the examiners stated that they "saw no relation and 
no affective response in terms of what he described."  It 
was determined that the veteran's symptoms did not fulfill 
the criteria for a PTSD disorder.  The diagnosis was 
dysthymia, and substance abuse disorder, cannabis abuse.  An 
addendum to that report, dated in September 1994, stated that 
while the veteran had shown some symptoms of a PTSD such as 
nightmares, recollections of significant events that occurred 
in Vietnam, the diagnostic criteria needed to make a full 
diagnosis of PTSD were not fulfilled by the symptoms 
presented.  It was noted that during evaluation of the 
veteran in the PCT program in March 1993, the diagnostic 
criteria for a PTSD diagnosis were also not found.  

An August 1994 letter from the veteran cited the frequency of 
his psychiatric symptoms and indicated that he was prescribed 
chlorpromazine, Prozac, and Xanax. 

Medical records obtained from the Social Security 
Administration (SSA) include a report of psychiatric 
examination by a private psychiatrist, dated in October 1993, 
and giving diagnoses of PTSD, delayed, related to the 
veteran's Vietnam War experiences; depression and anxiety; 
and a history of cannabis abuse.  VA outpatient treatment 
records of the veteran from the VAMC, San Juan, dated from 
December 1977 through February 1994, are associated with 
those records and have been reviewed.  A report of private 
psychological evaluation of the veteran prepared for the SSA 
in December 1993 cites his symptoms of anxiety, flashbacks to 
his Vietnam experiences, poor concentration, and depression, 
and gives a diagnosis of an anxiety-related disorder with 
recurrent and intrusive recollections of a traumatic 
experience, which is a source of marked distress, persistent 
irrational fear, and recurrent obsessions and compulsions.  A 
June 1994 report of psychiatric examination prepared for the 
SSA by a private psychiatrist provides a diagnosis of PTSD, 
related to the veteran's Vietnam War experiences.  A SSA 
Disability Determination and Transmittal, dated in August 
1994, shows that the veteran was awarded SSA disability 
benefits, effective January 1992, based upon a diagnosis of 
PTSD.  

A hospital summary from the VAMC, San Juan, dated in 
September 1994, shows that the veteran was admitted with 
complaints of aggression, flashbacks, and fear of losing 
control.  The diagnoses were PTSD, delayed; and 
schizophrenia, chronic undifferentiated type with acute 
exacerbation.  

A rating decision of October 1994 denied service connection 
for PTSD, and the veteran initiated the instant appeal.   

VA outpatient treatment records dated in December 1994 show 
that the veteran was seen for complaints of insomnia, 
nightmares of being wounded in Vietnam and carrying himself 
to the helicopter, olfactory hallucinations of blood, dreams 
of seeing people killed in his unit walking into his house, 
and nightmares of killing his whole family.  He was referred 
to the PCT team.  A treatment up-date from the San Juan Vet 
Center shows that the veteran was first seen in October 1992 
on referral for multiple PTSD symptoms; that his military 
history was explored; that he had undergone several 
hospitalizations; and that he had been evaluated and accepted 
into the PTSD program at that facility in December 1994.  

A personal hearing was held before an RO Hearing Officer in 
January 1995.  The veteran testified in detail as to his 
military service in the Republic of Vietnam and the traumatic 
events occurring therein; his PTSD symptoms after returning 
to civilian life, his subsequent belated award of the Purple 
Heart medal in March 1985; the social and industrial 
impairment stemming from his PTSD; the refusal of the RO to 
accept medical evidence showing that he has a diagnosis of 
PTSD; his recurrent recollections and dreams of combat; the 
discomfort he feels in trying to explain his combat 
experiences and recollections to doctors; and the medications 
prescribed for his psychiatric symptomatology.  He stated 
that he had been accepted into the PTSD program in February 
1995, and that he is currently being treated by Dr. Soto for 
PTSD.  There was an extended discussion as to the multiple 
diagnoses assigned the veteran, and the disagreement between 
VA physicians as to whether the veteran had PTSD.  A 
transcript of the testimony is of record.  

A January 1995 report from the psychiatrist treating the 
veteran at the PTSD Clinic stated that he had been treating 
the veteran for PTSD since November 1994, provided a mental 
status examination, and provided diagnoses of PTSD, delayed 
onset, related to his combat experiences in Vietnam; and 
chronic undifferentiated schizophrenia.  

Additional evidence obtained from the National Archives and 
Records Administration (NARA) in March 1995 shows that such 
agency was unable to establish the precise location of the 
1st Battalion, 82nd Artillery, on August [redacted], 1970, but provided 
an Operational Report - Lessons Learned history of the 
Americal Division for the period from August 1, 1970 to 
October 31, 1970, that contained information regarding the 
attack on Kham Duc on that date.  Those records show that on 
August [redacted], 1970, the infantry units positioned in the vicinity 
of Kham Duc airfield underwent sapper attacks with small arms 
fire, satchel charges, rocket-propelled grenades, and 82mm 
mortar fire.  In addition, those records described the action 
of the artillery companies in the veteran's battalion during 
that period of combat.  

A letter from a former serviceman to the veteran stated that 
he had come upon the scene about six hours after the Kham Duc 
airfield was hit and overrun in August 1970, noting that the 
field lay just east of the Cambodian border, had been used 
for cross-the-border Special Forces operations, and had been 
overrun in the past.  

A report of VA psychiatric examination, conducted in May 1995 
by a board of three psychiatrists, noted that the examiners 
had previously examined the veteran in December 1993, then 
been asked to reexamine him in September 1994, and were now 
being asked to reconsider their prior examinations reports 
and diagnoses on the basis of additional evidence added to 
the record.  It was noted that the veteran had taken 
Thorazine and Xanax prior to coming to the examination, and 
that his mentation was rather slow.  A limited mental status 
examination showed that he was withdrawn and depressed, 
shabbily dressed and unkempt, poorly cooperative, very poorly 
communicative, and poorly verbal.  He voiced few complaints, 
and acknowledged that he was isolated at home, remains 
somnolent during the day because of medications given him by 
Dr. Vincente in the PTSD Clinic, and was not involved in 
things and pursued few activities.  He indicated that he does 
not take care of his personal hygiene because he doesn't feel 
like it, and does not leave his residence except to go to 
appointments at the PTSD Clinic.  He exhibited psychomotor 
retardation, with average intellectual functioning and poor 
insight and fair judgment.  Although he described viable 
nightmares with war content, it was noted that not all his 
nightmares were in relation to his military experience, and 
that some involved taking homicidal actions against members 
of his own family.  It was again concluded that the veteran 
did not met the criteria for PTSD.  The diagnoses included 
major depression with psychotic features, mixed substance 
abuse disorder in remission; and dependent personality 
disorder.

VA outpatient clinic records, dated in May 1995, show a 
diagnosis of PTSD, rule out chronic schizophrenia.  

A hospital summary from the VAMC, San Juan, dated from May to 
June 1995, shows diagnoses of PTSD and chronic schizophrenia, 
undifferentiated type.  

A Hearing Officer's Decision in August 1995 continued the 
denial of service connection for PTSD.  

A medical certificate from the VAMC, San Juan, dated in 
September 1995, states that the veteran has been treated in 
the PTSD Clinic at that facility since February 1995 for 
PTSD.  

Additional evidence obtained from the National Archives and 
Records Administration (NARA) and received in August 1995 
shows that on August 4, 1970, while in the area of operations 
for the Elk Canyon I and II campaign, Co. A, 1st Battalion, 
82nd Artillery, firing in support of the 2/1 ARVN Regiment, 
sustained an attack and received seventy to eighty 82mm 
mortar rounds, ten B-40 rockets and three 120 mm mortar 
rounds, coupled with a sapper attack. Friendly losses were 
two killed, nine wounded in action, and five Americans 
killed.  

Records obtained from the United States Armed Services Center 
for Research of Unit Records (USASCRUR) confirm that during 
Operations Elk Canyon I and II, enemy activity was directed 
toward the removal of US forces from Kham Duc and, in an 
effort to draw troops away from Kham Duc, several attacks 
were launched against isolated outposts in eastern Quang Tin.  
One entry shows that in the early morning hours of August [redacted], 
1970, sappers, clad in shorts, with bodies blackened, 
breached the artillery perimeter wire under a cover of mortar 
and small arms and assaulted the 1st Battalion, 82nd 
Artillery, position.  A cover letter to the veteran from 
USASCRUR confirms that he was wounded in action during the 
attack on the 1st Battalion, 82nd Artillery, 

In March 1996, the veteran notified the RO that he had 
relocated to New Jersey, and that he was attending the PTSD 
program at the VAMC, Lyons.

A hospital summary from the VAMC, Lyons, dated from February 
to April 1996, shows that the veteran was admitted due to 
increased PTSD symptomatology.  In an interview, he related 
the camp being overrun about 1:00 o'clock in the morning, 
with people screaming, sappers in the camp, shooting and 
killing a sapper, being wounded in his left shoulder, and 
being medivaced.  A complete history, treatment summary, 
medication review, and work-up were completed.  The diagnoses 
were PTSD, chronic; and his level of psychosocial impairment 
was estimated as severe due to post-combat experiences.  

A report of VA psychological examination, conducted in 
September 1996, focused on psychological evaluation and 
testing of the veteran in 1978, prior to undergoing surgery 
for gynecomastia, noting that no evidence of PTSD was found 
at that time.  It was further noted that several physicians 
had not confirmed the diagnosis in the veteran, but offered 
other diagnoses, including major depression with psychotic 
features.  The reporting physician offered the opinion that 
although the veteran was exposed to a single incident of 
combat stress, he did not report and was not treated for 
combat stress after the incident; that an anxiety disorder 
was not shown at the time of service separation; and that he 
was subsequently able to make a reasonable adjustment to the 
social and occupational demands of his environment.  His 
depressive illness was said to have suddenly emerged in 1990, 
and his psychiatric diagnosis was shown as a major affective 
disorder. 

In a report of VA psychiatric examination, dated in October 
1996, the examiner stated, among other things, that 
"[neither] the intensity nor duration of [the] type of 
combat" experienced by the veteran would constitute a 
sufficient stressor to warrant a diagnosis of PTSD; that the 
veteran's life course does not suggest that he was plagued 
subjectively by disabling memories or intrusive thoughts of 
Vietnam until early 1990; that most of his symptomatology can 
be attributed to a recurring affective disorder; that there 
is no doubt that the veteran's depression has been associated 
with a regression and there has been some preoccupation with 
his Vietnam experiences; that the veteran is currently 
receiving SSA benefits, claimed to be for PTSD; and that the 
examiner "cannot account for the presumptions and 
misconceptions of all the other physicians who have treated 
him, but in [his own] understanding of the diagnostic 
nomenclature and of the natural course of both PTSD and major 
depression, [he saw] no justification for making a diagnosis 
of PTSD."  He then noted that the veteran's PTSD 
symptomatology has been "boldly thrust forward in all his 
interviews with psychiatrists", and that there was no 
question that the veteran actually experienced ground combat 
at one time.  Nevertheless, he stated, the onset of his 
apparent symptomatology, its course, and its response to 
treatment suggested an affective rather that a post-traumatic 
origin.  The diagnosis was major depression in poor 
remission, recurrent type.

A letter from the veteran's sister, a licensed mental health 
care professional, dated in June 1997, reviewed the 
documentary evidence supporting the existence of the 
veteran's combat stressors; cited the medical documents of 
record which assign an Axis I diagnosis of PTSD to the 
veteran, including multiple psychiatric evaluations, hospital 
summaries, a treating psychiatrist associated with the PTSD 
Clinic, and psychiatrists employed by the SSA; questioned 
t6hat the medical record was complete; and expressed the 
professional opinion that the diagnosis of PTSD in the 
veteran was fully and adequately substantiated. 

A personal hearing was held in April 1998 before the 
undersigned Veterans Law Judge sitting at Washington, DC.  
The veteran, his brother, and his sister offered sworn 
testimony in support of his claim.  He was represented by his 
accredited service organization representative, who offered 
into evidence documentation and a written statement of the 
facts and law in support of the appellant's claim.  Testimony 
was elicited from the veteran as to the events of his combat 
service in the Republic of Vietnam, the injuries he 
sustained, the deaths of his fellow servicemen, the lingering 
effects of those events upon his peace of mind and ability to 
function socially and occupationally, the increase in the 
severity of his PTSD symptomatology over an extended period 
of time, his erratic employment history, and the treatment he 
received through therapy and psychotropic medications at 
various private and VA medical facilities.  He stated that 
when he complained of nightmares and sought help at the VA 
Medical Center in the early 1970's, he was drugged.  The 
veteran's testimony as to the nature and severity of his 
symptomatology was confirmed in testimony from his sister.  A 
transcript of the testimony is of record.

Following the testimony, the veteran's representative 
introduced into the record additional evidence with a waiver 
of initial review by the RO.  That evidence consisted of a 
written statement from the veteran's sister documenting the 
veteran's postservice activities and her observations and 
conclusions as to the appellant's mental health and behavior.  
VA outpatient records dated in December 1997 show that the 
veteran was seen for complaints of sleeping disturbances, 
anxiety, and nightmares, and that he carries a diagnosis of 
PTSD, while entries dated in February 1998 noted that the 
veteran had visited New Jersey from April 1996 to November 
1997; that he had been an inpatient for PTSD at the VAMC, 
Lyons; that he receives SSA disability benefits based upon a 
diagnosis of PTSD; and that he continues to have sleep 
problems treated with Xanax and Paxil.  In addition, a 
certification letter from the Supervisor of Files and ROI 
Unit, VAMC, San Juan, dated in March 1998, states that the 
veteran was seen at that facility from 1971 through 1976, but 
the records of his treatment at that facility are not 
available for those dates.  An undated  treatment summary 
from the VetCenter, San Juan, cites the veteran's social 
background, military background, course of treatment, current 
symptomatology and status, and recommendations, and shows 
that he is diagnosed with PTSD.  In addition, duplicate 
copies of documents already of record were submitted.  

The case was remanded to the RO in October 1998 for an 
additional psychiatric examination of the veteran by those 
physicians who examined him in October 1996, taking into 
consideration the decision of the United States Court of 
Appeals for Veterans Claims (Court) in  Cohen v. Brown, 10 
Vet. App. 128 (1997)., and the revised criteria for 
evaluating mental disorders which became effective October 7, 
1996.  

Another VA psychiatric examination of the veteran was 
conducted in July 1999 be physicians other than those who had 
conducted the previous examination due to unavailability and 
other employment.  The current report cited the veteran's 
recounting of his combat stressors, including the attack on 
the base camp, the breaching of the perimeter, his being 
awakened by gunfire and mortar explosions, seeing others 
killed and wounded, denting of his helmet by shrapnel or a 
bullet, witnessing the death and wounding of others, and his 
shrapnel injury of the right shoulder and subsequent 
treatment.  It was noted that the veteran claimed to have had 
nightmares prior to service separation; that he was seen and 
treated in August 1972 at the VAMC, San Juan, for trembling 
of the arms; that he was examined and found to have mild 
anxiety symptoms; and that he was found to have "concerns 
about body image" and a personality disorder in 1978 while 
seeking surgery for gynecomastia.  The veteran's multiple 
hospitalizations at VA medical facilities during the early 
1990's, and his diagnoses of PTSD were summarized in two 
sentences; however, the only diagnosis of PTSD cited was that 
given in the inpatient treatment unit, VAMC Lyons, in 
February and April 1996.  The examiners noted that the 
veteran had not worked in "several years." 

On mental status examination, the examining physician's 
described the veteran's report of the battle of August [redacted], 
1970, as vague and marked by stereotypical portrayals of 
combat, such as having his helmet dented in the absence of 
injury to his head.  Further, the veteran's account of 
wakening after the onset of the firefight was reported to 
have been elicited only after sustained questioning.  In 
addition, the examiners indicated that it was unclear when he 
initiated his involvement in the engagement, although it was 
acknowledged that the veteran had sustained an injury.  The 
examiners stated that the veteran's story of combat 
stressors, as documented in the claims file, has been vague, 
and has become progressively more elaborate throughout the 
years, especially since 1993.  It was suggested that the 
veteran had become familiar with relevant terminology through 
contact with professionals and other patients; and that the 
diagnosis of PTSD assigned on various psychiatric evaluations 
represented the veteran's own self-report, rather than being 
validated by psychological testing or indications of 
automatic hyperarousal, such as observation of a startle 
response.  

It was further stated that the magnitude of the stressor 
described by the veteran does not typically result in the 
magnitude of emotional and cognitive dysfunction exhibited by 
the veteran throughout the years.  The veteran was said to 
have a major depressive disorder since at least 1993, and 
probably earlier, and that he suffered diminished social and 
vocational functioning since 1972 and possibly since service 
separation.  It was concluded that the nature of this 
stressor and the symptom profile does not offer strong 
support for a diagnosis of PTSD, and that a diagnosis of 
major depression, recurrent with psychotic features, is 
warranted.  The diagnosis was of major depression, recurrent 
with psychotic features, and a Global Assessment of 
Functioning Score of 40 was assigned.

The record contains letters from the veteran's sister dated 
subsequent to the April 1998 hearing.  Those letters, dated 
in April 1999 and November 1999, have been reviewed by the 
Board and full consideration given to the matters set forth 
therein. 

In another VA Form 9, submitted by the veteran in May 2000, 
he recounted the August [redacted], 1970, attack on his base, the 
deaths and injuries of his comrades, carrying the wounded to 
the helicopter, and carrying the dead into "mess" area.  He 
noted that the artillery battery at Camp Duck [Kham Duc] was 
very small, with only three 155[mm] cannon; that the cannon 
crews were close enough to talk to each other; and that the 
VA examiner knew nothing about artillery in Vietnam and had 
placed him sleeping at a distant point in camp.  He further 
took issue with the examiner's statement that his report of 
receiving a dent in his helmet was "marked by stereotypical 
portrayal of combat."  With respect to the severity of his 
combat stressor, the veteran noted that he sustained a 
shrapnel wound to his right shoulder from a sapper charge; 
that metal fragments from that injury are still in his 
shoulder; that he received a blood transfusion due to blood 
loss; that he was released from the hospital because they 
needed the space for more severely wounded soldiers; and that 
he was sent to another medical facility for recovery, where 
he remained until the end of his tour in Vietnam.  

II. Analysis

The veteran claims entitlement to service connection for PTSD 
based upon combat stressors sustained while serving in the 
Republic of during the Vietnam War.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (1999).  

The original version of  38 C.F.R. § 3.304(f), effective May 
19, 1993, provided that: Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

In April 1997, the United States Court of Veterans' Appeals 
(Court ) issued its opinion in  Cohen v. Brown, 10 Vet. App. 
128 (1997).  That decision substantially modified prior 
decisions dealing with service connection for PTSD, and 
relied strongly on the November 1996 amendments to VA 
regulations for evaluating psychiatric disorders.  See  38 
C.F.R. §§ 4.125-4.132 (1996) (as amended at 61 Fed. Reg. 
52695-52702 (1996)).  The revised regulations specifically 
adopted the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the purpose of determining 
service connection for PTSD.  

The amended regulation, which became effective March 7, 1997, 
reads as follows:
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with [38 C.F.R. § 4.125(a), - i.e., a diagnosis in 
conformity with DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (Amended to reflect the holding of  Cohen v. 
Brown, 10 Vet. App. 128 (1997), effective March 7, 1997.)  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the Court has held that the VA must apply the 
version of the statute or regulation which is most favorable 
to the plaintiff, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so.  Karnas v. Derwinski,  1 Vet. App. 308 (1991).  
The Board notes, in passing, that the amended regulations for 
diagnosing and evaluating mental disorders under  38 C.F.R. 
Part 4, §§ 4.125-4.130, effective November 7, 1996, were part 
of an ongoing effort by VA to ensure that the rating schedule 
uses current medical terminology, reflects medical advances 
since the last review, and provides unambiguous rating 
criteria.  

The Board finds that the criteria for diagnosing and 
evaluating mental disorders in effect on and after November 
7, 1996, reflect no substantive changes which would affect 
the claim for service connection for PTSD.  The cited changes 
to  38 C.F.R. § 3.304(f) removing the receipt of combat 
medals and decorations as stressor criteria or evidence of 
combat, or otherwise lightening the evidentiary burden on 
combat veterans do not prejudice the appellant, as he was 
awarded the Purple Heart Medal in March 1985 due to the 
injuries he sustained in combat on August [redacted], 1970, and his 
service in combat is not in dispute.  In any case, the Board 
finds that the veteran meets the criteria for a grant of 
service connection for PTSD both the old and the newly-
revised criteria.

To that point, the evidence of record prior to March 7, 1997, 
includes medical evidence establishing a clear diagnosis of 
PTSD, credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed inservice stressor.  Further, the inservice stressor 
is related to combat and is confirmed by service department 
evidence that the veteran engaged in combat with the enemy, 
including the fact he was awarded the Purple Heart Medal, 
conclusive evidence of the claimed inservice stressor.  See  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Following the amendments to  38 C.F.R. § 3.304(f) to reflect 
the holding of  Cohen v. Brown, 10 Vet. App. 128 (1997), 
effective March 7, 1997, the record contains medical evidence 
diagnosing PTSD in conformity with DSM-IV; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Further, the 
evidence establishes that the veteran engaged in combat with 
the enemy, and that the claimed stressor is related to that 
combat, the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, and the veteran's lay testimony alone is sufficient 
to establish the occurrence of the veteran's combat stressor 
even of that stressor were not extensively documented in the 
service department records.

The Board is aware that the record contains a number of 
reports of VA psychiatric examination which conclude that the 
veteran does not have PTSD.  Those reports which question the 
adequacy of the veteran's symptomatology in terms of the 
criteria for diagnosing PTSD have been given thorough review 
and careful consideration.  Those that question the adequacy 
of the veteran's combat stressors related to the events of 
August [redacted], 1970, have also been considered.  The record shows 
that the veteran's artillery unit was attacked at 0430 hours 
on August [redacted], 1970; that the veteran was asleep, and was 
awakened by mortar explosions and gunfire to find the enemy 
inside the wire perimeter, firing rockets and small arms and 
setting off satchel charges.  The veteran has stated that he 
could see shadows running past in the darkness; that he 
killed one of the attackers; and that three of his friends 
were killed in that action.  The Board notes that the names 
of the individuals identified by the veteran appear on the 
Vietnam Veterans Memorial; that each perished on August [redacted], 
1970; and that the events of August [redacted], 1970, have been 
extensively documented by the service department.  Further, 
the veteran has described carrying the wounded to the 
helicopter, carrying the dead into the "mess" area, and 
being medivaced out of the area for treatment of his wound.  
The Board finds that the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, and the veteran's lay testimony alone is sufficient 
to establish the occurrence of the veteran's combat stressor.  
The Board further finds that the efforts to discount or 
dismiss the traumatic effect of the events at Kham Duc on the 
early morning of August [redacted], 1970, and the severity of the 
veteran's fragment wound injury are unwarranted and reflect a 
regrettable ignorance of the documented record of those 
events.  

The doctrine of reasonable doubt is inapplicable in this 
appeal, as the preponderance of the evidence clearly favors 
the appellant's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The appeal for service connection for PTSD is 
granted. 



ORDER

Service connection for PTSD is granted.




		
	F.   JUDGE   FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

 

